DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/207,684 filed on 03/21/2021 claims benefit of CHINA 202010294399.4 filed on 04/15/2020.  Claims 1-10 are currently pending and ready for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claim 1:  Claim 1 recites the limitation "the maximum probability distribution" in line 13-14 and “the most likely expected RUL” in line 14-15.  There is insufficient antecedent basis for these limitations in the claim.

Regarding claim 8:  Claim 8 recites the limitation "the certain time range" in line 1-2 and “the end portion” in line 2.  There is insufficient antecedent basis for these limitations in the claim.

Regarding dependent claims 2-7 and 9-10: Claims 2-7 and 9-10 are also rejected based on the rejection for independent claim 1.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea 

Independent Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
	A method for predicting a remaining useful life (RUL) of a machine on the basis of a data record, comprising the following steps: 
	step 1, using regression analysis to fit a mathematical model of a machine life curve reflecting a variable relationship between time and a characteristic value, and calculating the time needed for the life curve to reach a preset failure threshold, that is, an expected RUL, according to the model; and 
	step 2, repeating the step 1 with a portion of data randomly omitted, and obtaining statistically a probability distribution of the expected RUL according to a repetition result, wherein the RUL corresponding to the maximum probability distribution is determined to be the most likely expected RUL of the machine.  
The limitations underlined can be considered to describe a mathematical concept, namely a series of calculations leading to one or more numerical results or answers, obtained by a sequence of mathematical operations on numbers. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations/two-group significance tests for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.

The additional elements in the claim have been left in normal font.  
The claim does not recite a particular machine applying or being used by the abstract idea.
 The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above 
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claim 1 is rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

Dependent claims 2-10 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself).  The limitation “a rotary machine, a bearing, or a combination thereof” of claim 10 is no more than extra solution element directed to a well know generic device.  The recitation of the machine being a rotary machine (and/or one including a bearing) does not serve to limit the invention to a particular practical application because such rotary machines are commonly used across a wide variety of applications (i.e., cars, helicopters, airplanes, satellites, underground drills, turbines, motors, engines, etc.).  
Considering all the limitations individually and in combination, the claimed additional elements do not show any inventive concept to applying algorithms such as improving the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al., hereinafter Martin, U.S. Pub. No. 2019/0042675 A1 in view of Li et al., hereinafter Li, U.S. Pub. No. 2012/0143564 A1, as evidenced by Tony Yiu
Understanding Random Forest, downloaded from 
https://towardsdatascience.com/understanding-random-forest-58381e0602d2#:~:text=The%20random%20forest%20is%20a,that%20of%20any%20individual%20tree.

Regarding independent claim 1 Martin teaches:
(Martin, fig 1, ¶ 0022-¶ 0025:  Martine teaches a “vehicle system prognosis apparatus 150 and method 800 for determining/estimating a remaining useful life and anomaly detection for a vehicle system component 101 of any suitable vehicle 100” where the RUL is based on collected data “(e.g., vibration, current, voltage, oil temperature, etc.)” (¶ 0025) thereby disclosing “A method for predicting a remaining useful life (RUL) of a machine on the basis of a data record”).  
	step 1, using regression analysis to fit a mathematical model of a machine life curve reflecting a variable relationship between time and a characteristic value, and calculating the time needed for the life curve to reach a preset failure threshold, that is, an expected RUL, according to the model (Martin, fig 1, fig 5, fig 6, fig 8, ¶ 0025, ¶ 0032-¶ 0033, ¶ 0043, ¶ 0046,
¶ 0048:   Martin teaches “fig 5 illustrates an indication of remaining useful life using an aggregate method that performs linear regression on the (point) scores σi of each of the sliding time windows wi and returns the slope as the aggregate value αi” (¶ 0033) where the “point scores σi” are based on “data points”(¶ 0032)  and the “data points” are part of “the time series of analysis condition indicator values XA” (¶ 0032) which is generated by “The one or more sensors 103 onboard the vehicle 100” (¶ 0043) where the sensors detect data corresponding to “vibration, current, voltage, oil temperature, etc.” (¶ 0025).  Therefore, Martin teaches “using regression analysis to fit a mathematical model of a machine life curve reflecting a variable relationship between time and a characteristic value” where the sensor data discloses a “characteristic value.”  Martin also teaches “if the query time tq is determined to be greater than lσ+ (α), then an indication (e.g., a “true” indication) is provided on the indicator device 251 (Fig 8, Block 840) that a failure will occur within the query time tq” (¶ 0048) thereby disclosing “a preset failure threshold.” Fig 6 is a “visualization of an anomaly surface 600 defined by a time before failure” where “time before failure” discloses “an RUL.”  Additionally, “the anomaly surface 600 illustrated in Fig 6 is generated by compiling output signals from the Gaussian model virtual sensor GMVS for any suitable number of time series of analysis condition indicator values XA” (¶ 0046) therefore Martin discloses “an expected RUL, according to the model”);
Martin does not teach:
step 2, repeating the step 1 with a portion of data randomly omitted, and obtaining statistically a probability distribution of the expected RUL according to a repetition result, wherein the RUL corresponding to the maximum probability distribution is determined to be the most likely expected RUL of the machine.  
Li teaches:
	step 2, repeating the step 1 with a portion of data randomly omitted, and obtaining statistically a probability distribution of the expected RUL according to a repetition result, wherein the RUL corresponding to the maximum probability distribution is determined to be the most likely expected RUL of the machine (Li, ¶ 0013-¶ 0014:  Li teaches a “The Random Forest Model can also be used for accurately predicting remaining useful life based on both fixed-time predictors and time-dependent covariates, which are both contained in the field data of a component” (¶ 0014).  A Random Forest algorithm, an algorithm that is well known in the art, as evidenced by Yiu, “Understanding Random Forest.”  A Random Forest algorithm uses many decision trees created as the algorithm will “pick only from a random subset of features” (Yiu, 1st paragraph, 4th page).  The many decision trees are used to predict an outcome where the “prediction by committee is more accurate than that of any individual tree” (Yiu, 8th paragraph, 4th page).      Li teaches a Random Forest Model which used a Random Forest algorithm in order to predict “remaining useful life.” As the Random Forest algorithm produces many different “decisions trees” Li teaches “obtaining statistically a probability distribution of the expected RUL according to a repetition result” and “the RUL corresponding to the maximum probability distribution is determined to be the most likely expected RUL of the machine” is the resulting prediction of the Random Forest model).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the remaining useful life  as taught by Martin by including the method of randomly omitting data as disclosed by Li in order to provide a method for “predicting the remaining useful life (RUL) of a device component (that) provides information on a component’s lifespan to prevent both unnecessary maintenance and surprising system and component failures that catch users off guard” (Li, 
¶ 0048).    

Regarding claim 2 Martin does not teach: 
 	the omitted data accounts for no more than 50% of the total amount of data.  
	Li teaches:
	the omitted data accounts for no more than 50% of the total amount of data (Li teaches “only the Random Forest (CF) with misclassification 963, 973, 983, mislabels all suspensions as failures whereas the other three use the correct classification of the end statuses for each part in the data” where the “suspensions” are “omitted data” in that they are omitted from the correct classification.  Li also teaches “In the case of misclassification 963, 973, 983, the suspension percentage is also the misclassification level” (¶ 0068) where the “suspension percentage” is “0% - 30%” (¶ 0070) thereby teaching “the omitted data accounts for no more than 50% of the total amount of data”).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the remaining useful life  as taught by Martin by including the method of omitting data as disclosed by Li in order to provide a method for “predicting the remaining useful life (RUL) of a device component (that) provides information on a component’s lifespan to prevent both unnecessary maintenance and surprising system and component failures that catch users off guard” (Li, 
¶ 0048).    

Regarding claim 3 Martin does not teach: 
	the omitted data accounts for 20 ± 10% of the total amount of data.
	Li teaches:
	the omitted data accounts for 20 ± 10% of the total amount of data (Li teaches “only the Random Forest (CF) with misclassification 963, 973, 983, mislabels all suspensions as failures whereas the other three use the correct classification of the end statuses for each part in the data” where the “suspensions” are “omitted data” in that they are omitted from the correct classification.  Li also teaches “In the case of misclassification 963, 973, 983, the suspension percentage is also the misclassification level” (¶ 0068) where the “suspension percentage” is “0% - 30%” (¶ 0070) thereby teaching “the omitted data accounts for 20 ± 10% of the total amount of data”).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the remaining 
¶ 0048).    
  
Regarding claim 4 Martin does not teach: 
	the omitted data accounts for 15 ± 5% of the total amount of data.  
Li teaches:
	the omitted data accounts for 15 ± 5% of the total amount of data (Li teaches “only the Random Forest (CF) with misclassification 963, 973, 983, mislabels all suspensions as failures whereas the other three use the correct classification of the end statuses for each part in the data” where the “suspensions” are “omitted data” in that they are omitted from the correct classification.  Li also teaches “In the case of misclassification 963, 973, 983, the suspension percentage is also the misclassification level” (¶ 0068) where the “suspension percentage” is “0% - 30%” (¶ 0070) thereby teaching “the omitted data accounts for 15 ± 5% of the total amount of data”).  
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the remaining useful life  as taught by Martin by including the method of omitting data as disclosed by Li in order to provide a method for “predicting the remaining useful life (RUL) of a device component (that) provides information on a component’s lifespan to prevent both unnecessary maintenance and surprising system and component failures that catch users off guard” (Li, 


Regarding claim 10 Martin teaches: 
	the machine is a rotary machine, a bearing, or a combination thereof and the characteristic value is a characteristic value based on a vibration signal (Martin, fig 1, fig 9, ¶ 0025:  Martin teaches “The vehicle 100, such as rotorcraft 902, includes any suitable vehicle systems 100S having any number of vehicle system components 101” (¶  0025) where the vehicle system may include but are not limited to “one or more gear boxes 924” which as a person of ordinary skill would understand includes rotating parts therefore Martin discloses “the machine is a rotary machine, a bearing, or a combination thereof.”  Additionally, Martin teaches “the predetermined characteristics 102 may be condition indicators corresponding to operational characteristics (e.g., vibration, current, voltage, oil temperature, etc.) of the respective vehicle system component 101” thereby disclosing “the characteristic value is a characteristic value based on a vibration signal”). 

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Li as applied to claim 1 above, and further in view of Goebel, U.S. Pub. No. 2021/0182717A1.

Regarding claim 5 Martin does not teach: 
	the mathematical model of the life curve is a function model comprising at least three operating states, specifically stable operation, linear failure and accelerated failure, wherein 
	a data point between adjacent states is defined as a state turning point, and 

	Goebel teaches:
	the mathematical model of the life curve is a function model comprising at least three operating states, specifically stable operation, linear failure and accelerated failure wherein a data point between adjacent states is defined as a state turning point, (Goebel, fig 10, ¶ 0042, 
¶ 0086-¶ 0087:  Fig 10 depicts “superimposed graphs of the future damage estimation trajectories, actual damage, and fused damage estimation with indication of early, middle, and late stages of life in accordance with some embodiments” where “early, middle, and late stages of life” discloses “at least three operating states.”  Goebel also teaches in the “early life stage is a stage in which the component has not experienced a fault condition that exceeds a first predetermined fault threshold” (¶ 0087) disclosing a “stable operation.”  Goebel also teaches the “middle life stage is a stage in which the component has experienced a fault condition that exceeds the first fault threshold” and the “late life stage is a stage in which the component has experienced a fault condition that exceeds a second predetermined fault threshold” (¶ 0087).  Additionally, Goebel teaches “the ‘late’ stage, is characterized by an exponentially changing damage signature of the future damage trajectory” (¶ 0086).  As the “middle life stage” is between the “early life stage” and the “late life stage” therefore between a “stable” stage and a “exponentially changing” stage Goebel’s “middle life state” discloses a stage of “linear failure.”  The time when the stage of life changes from “early life stage” to “middle life stage” and the time when the stage of life changes from “middle life stage” to “late life stage” disclose “state turning point(s)” as depicted in fig 10) and, 
(Goebel, fig 2, fig 3, fig 10, Table 1,  ¶ 0048, ¶ 0069:  Goebel teaches the “future damage estimates of all the estimators are fused by applying 260 the calculated weights respectively to the future damage estimates of each life unit, i, and combining the weighted future damage estimates to generate 270 the fused future damage estimate at each life unit” 
(¶ 0060) and the “remaining useful life of the component is predicted 280 based on the fused future damage estimate” (¶ 0060) thereby disclosing “a best fit solution for the machine life curve is sought by comparing cumulative loss function values of life curves corresponding to all possible or designated turning point combinations.”  As can be seen in Table 1 “the root mean squared (RMS) error for the fused error is considerable lower than the RMS of any individual estimator” (¶ 0069) disclosing the “final fused damage estimate trajectory” is the “best fit”).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the remaining useful life  as taught by Martin by including the mathematical model of a life curve as disclosed by Goebel in order to provide a method that provides “an accurate estimation of remaining life of the component” “for the purpose of scheduling maintenance and preventing component failure” (Goebel, ¶ 0048).

Regarding claim 7 Martin does not teach:
	if the state turning point occurs within a certain time range in an end portion of the life curve, then a subsequent state is not fitted, or a subsequently fitted state function model cannot be used to predict the RUL of the machine.  
Goebel teaches:
	if the state turning point occurs within a certain time range in an end portion of the life curve, then a subsequent state is not fitted, or a subsequently fitted state function model cannot be used to predict the RUL of the machine (Goebel, ¶ 0086:  Goebel teaches “setting the threshold for the ‘late’ stage might attempt to capture the last 15% of life after a fault has been first detected” (¶ 0086).  Goebel’s “threshold” for the “late stage” occurs in the “the last 15% of life after a fault has been first detected.”  Therefore, Goebel discloses if the “state turning point” is outside of the “15% of life after a fault has been first detected” threshold, the “subsequent state is not fitted.”).  
	 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the remaining useful life  as taught by Martin by including a time threshold for the “late stage” disclosed by Goebel in order to provide a method that provides “an accurate estimation of remaining life of the component” “for the purpose of scheduling maintenance and preventing component failure” (Goebel, ¶ 0048).

Regarding claim 8 Martin does not teach:  
	the certain time range in the end portion of the life curve does not exceed 30% of a data record time range.  
	Goebel teaches:
	the certain time range in the end portion of the life curve does not exceed 30% of a data record time range (Goebel, ¶ 0086:  Goebel teaches “setting the threshold for the ‘late’ stage might attempt to capture the last 15% of life after a fault has been first detected” (¶ 0086) which discloses “the end portion of the life curve does not exceed 30% of a data record time range”).
	  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the remaining useful life  as taught by Martin by including a time range for the “late stage” disclosed by Goebel in order to provide a method that provides “an accurate estimation of remaining life of the component” “for the purpose of scheduling maintenance and preventing component failure” (Goebel, ¶ 0048).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Li as applied to claim 1 above, and further in view of Huang et al., hereinafter Huang, CN 107423495 A.

Regarding claim 6 Martin does not teach: 
	the function model of the accelerated failure state is a quadratic polynomial function.  
	Huang teaches:
	the function model of the accelerated failure state is a quadratic polynomial function (Huang, fig 4, 2nd page, 6th page, 9th page:  Huang teaches “as the renewal of data carries out real-time update to degradation ratio function, Fig. 4 is the fit procedure of degradation ratio curve” (6th page, 2nd paragraph from bottom) where the degradation curve is used to improve the “Remaining life prediction precision” (2nd page, 4th paragraph). Huang also teaches “When amount of degradation occur hop value, can be fitted i.e. with quadratic function” (9th page, 2nd paragraph from bottom).  As the degradation curve is used in improving the “Remaining life prediction precision” Huang discloses the “function model of the accelerated failure state is a quadratic polynomial function”).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the remaining useful life  as taught by Martin by including the mathematical fitting of a quadratic function in determining remaining useful life as taught by Huang in order to provide a method that “can effectively improve” the “Remaining life prediction precision” (Huang, 2nd page 4th paragraph).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Li as applied to claim 1 above, and further in view of Saarinen et al., U.S. Pub. No. 2019/0226944 A1.

Regarding claim 9 Martin does not teach: 
	a relative threshold is used to filter out shutdown data.  
	Saarinen teaches:
	a relative threshold is used to filter out shutdown data (Saarinen, ¶ 0048-¶ 0049:  Saarinen teaches “A first model is developed to predict the remaining useful lifetime of the bearing 130a, 130b during a normal condition period (before fault detection) based on failure history when condition monitoring (CM) methods do not indicate fault” (¶ 0049) thereby disclosing “a relative threshold is used to filter out shutdown data” where “(before fault detection) based on failure history” reads on “filter out shutdown data”).
	   It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the remaining 
¶ 0004-¶ 0005).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shetty, U.S. Pub. No. 2021/0064456 A1, teaches system that estimates the probability of failure or remaining useful life of tangible equipment.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

DRK
Examiner
Art Unit 2865



/ARLEEN M VAZQUEZ/
Supervisory Patent Examiner, Art Unit 2865
03/18/2022